DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on the Drawings
The drawings of May 9, 2019 are hereby accepted as FORMAL.

Comment on Claim Line Numbering
Please note that any mention of claim line numbering in this office action refers to the claim line numbering of the official claim listing in the image file wrapper (IFW), not to the claim line numbering as it may appear in any claim as it may be reproduced in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Overall, independent claim 1 is indefinite and unclear in that the claim recites a series of method steps without claiming what is performing the method steps.  Is this method performed by a machine, by a computer, by a person, or what?
On lines 2-3 of claim 1, the claim language, “receiving (1401) range profile data (302) associated with observed views of a scene” is vague and indefinite in context as to: (1) what is the source of the “range profile data”; (2) what is performing the observing; and, (3) what the “views of the scene” are.  Substantially the same remarks apply the text of lines 5-6 of independent claim 12.
On line 4 of claim 10, it is unclear in context what is meant by “a synthetic aperture radar navigation” in that the text does not make logical sense in context.  It appears that, perhaps, one or more words was left out of the claim text.  For example, a “synthetic aperture radar navigation computer” or something similar may have been intended.  A “navigation” is not a device in the usual and ordinary sense of the word.
Similarly, on line 8 of claim 19, it is unclear in context what is meant by “a synthetic aperture radar navigation” in that the text does not make logical sense in context.  It appears that, perhaps, one or more words was left out of the claim text.  For example, a “synthetic aperture radar navigation computer” or something similar may have been intended.  A “navigation” is not a device in the usual and ordinary sense of the word.
On lines 3-5 of claim 19, it is unclear in context if the “spotlight mode synthetic aperture radar sensor” is positively recited, or if it is merely mentioned as being a 
Each of dependent claims 2-11 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 13-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 12.

Rejections under 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection:
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-8 are directed to the abstract idea of mathematical concepts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a method itself and do not result in an improvement in the functioning of a computer or to another technology. In independent claim 1 at lines 2-3, the method step of “receiving (1401) range profile data (302) associated with observed 
ANALYSIS
Patent Ineligible Subject Matter (Claims 1-8)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); 
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Claims 1-10 recite a series of steps, and, therefore, is a process. 
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
It is determined that claims 1-8 are directed to an abstract idea, and, particularly, to mathematical concepts involving the manipulation of “range profile data.”
As recited in independent claim 1, the method step of “comparing (1402) the range profile data to a template range profile data (304) of the scene” (lines 4-5) is a mathematical operation of comparing numerical “range profile data” to numerical “template range profile data.”  Further, in claim 1, the method step of “estimating (1403) registration parameters (1013) associated with 10the range profile data relative to the template range profile data to determine a deviation from the template range profile data” (lines 6-8) is a mathematical operation of “estimating” of numerical “registration parameters” in order to determine a numerical “deviation.”

It is determined that the claim 1 method steps of “comparing (1402) the range profile data to a template range profile data (304) of the scene” (lines 4-5) and “estimating (1403) registration parameters (1013) associated with 10the range profile data relative to the template range profile data to determine a deviation from the template range profile data” (lines 6-8) is a mathematical operation of “estimating” of numerical “registration parameters” recite mathematical relationships and mathematical calculations.  With reference to the claim 1 method step of “comparing (1402) the range profile data to a template range profile data (304) of the scene” (lines 4-5), please see Applicant’s specification, for example, at page 21, lines 20-29, in which the “range profile data” can be numerical measurements of angles.  With further reference to claim 1, the method step of “estimating (1403) registration parameters (1013) associated with 10the range profile data relative to the template range profile data to determine a deviation from the template range profile data” (lines 6-8), please see Applicant’s specification at page 21, line 30 through page 22, line 5, in which there is mention of “a rotation angle,” “a scaling,” and “an x,y translation” that is applied to the numerical “observed range profile data relative to the template range profile data.”  Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 1-8 recite an abstract idea.

Therefore claims 1-8 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here in independent claim 1, apart from the mathematical steps set forth on lines 4-8 of claim 1, the only additional element that is recited in claim 1 is a data-gathering step as 
It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.” But even if the recited method could be used in the field of radar, claims 1-10 do not recite any limitation that even generally links the use of the mathematical method steps on lines 4-8 of claim 1 and the judicial exception to the field of radar.

Claims 1-8 recite no particular technological field or field of use. Accordingly, the language itself of claims 1-8 does not reflect an improvement in any particular technical field or technology. See MPEP § 2106.05(a).
Since the additional element in claims 1-8 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

Applicant’s disclosure does not provide evidence that the additional element recited in claims 1-8 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.  Id. at 2359-60.  BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).

Accordingly, claims 1-8 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 
Please note that each of dependent claims 2-8 merely further elaborates on the judicial exception, so that each of claims 2-8 is non-statutory under 35 USC 101 for substantially the same reasons as independent claim 1 in that each of dependent claims 2-8 depends ultimately from non-statutory, independent claim 1.

Rejection:
Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 12-18 are directed to a generic computer apparatus that performs mathematical calculations, which fall in the category of abstract ideas relating to mathematical concepts. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer that includes a “memory” and a “processor” and do not result in an improvement in the functioning of the computer or to another technology.  The claim element to “receive range profile data (302) associated with observed views of a scene (101” in independent claim 12 at lines 5-6 is merely data-gathering, which is not something significantly more that the judicial 
ANALYSIS
Patent Ineligible Subject Matter (Claims 12-18)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate 
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or 
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Claims 12-18 recite a series of steps, and, therefore, is a process. 
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
It is determined that claims 12-18 are directed to an abstract idea, and, particularly, to a method of performing mathematical calculations to “compare the range profile data to a template range profile data (304) of the scene; and estimate registration parameters (1013) associated with the range profile data relative to the template range profile data to determine a deviation from the template range profile data,” for example, “the function of which is accomplished through a series of mathematical operations performed by a generic computer/processor or mental process.”
As recited in claim 12, the mathematical acts or steps to “compare the range profile data to a template range profile data (304) of the scene” and to “estimate registration parameters (1013) associated with the range profile data relative to the template range profile data to determine a deviation from the template range profile data” are performed 
Under the 2019 Guidance mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claims 12-18 falls within this grouping.
It is determined that the claim elements to “compare the range profile data to a template range profile data (304) of the scene; and estimate registration parameters (1013) associated with the range profile data relative to the template range profile data to determine a deviation from the template range profile data” of claim 12 and subsequent claims 13-18 recite mathematical relationships and mathematical calculations. With reference to the claim 12 method step or action to “compare the range profile data to a template range profile data (304) of the scene” (lines 7-8), please see Applicant’s specification, for example, at page 21, lines 20-29, in which the “range profile data” can be numerical measurements of angles.  With further reference to claim 12, the method step or action to “estimate registration parameters (1013) associated with 10the range profile data relative to the template range profile data to determine a deviation from the template range profile data” (lines 9-11), please see Applicant’s specification at page 21, line 30 through page 22, line 5, in which there is mention of “a rotation angle,” “a scaling,” and “an x,y translation” that is applied to the numerical “observed range profile data relative to the template range profile data.”.  Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, claims 12-18 recite an abstract idea.

A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claims 12-18 also recite a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Therefore claims 12-18 recite an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such 
Here, apart from the claim 12 mathematical calculations to “compare the range profile data to a template range profile data (304) of the scene; and estimate registration parameters (1013) associated with the range profile data relative to the template range profile data to determine a deviation from the template range profile data,” the only additional element that are recited in claims 12-18 are the “memory” in claim 12 at line 2 and the claim 12 “processor” at line 4 with the data-gathering step or action to “receive range profile data (302) associated with observed views of a scene (102).”  The data-gathering step or action does not recite something significantly more than the judicial exception in that it merely supplies necessary data for the mathematical calculations. This additional limitation of data gathering, merely recites information or data that can be analyzed. As such, the additional limitation is insignificant extra-solution activity to the judicial exception.  The claim 12 “memory” and “processor” as generic computer hardware are not something significantly more than the judicial exception as to the hardware per se or to its use.  Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.
It has been determined that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.” But even if the recited method could be used in the field of radar, claims do not recite any limitation 

Claims 12-18 recite no particular technological field or field of use. Accordingly, the language itself of claims 12-18 does not reflect an improvement in any particular technical field or technology. See MPEP § 2106.05(a).
Additionally claims 12-18 do not pertain to an improvement to the functioning of the “computer system.” See MPEP § 2106.05(a). Applicant’s specification makes plain that the invention can be practiced on a “general purpose” computer, noting, for example, Applicant’s specification at page 24, lines 5-8. Accordingly, the Specification indicates that the computer system, etc. can be generic devices. Absent evidence to the contrary, claims 12-18 merely use a computer system that includes generic components as a tool to perform the abstract idea. See MPEP § 2106.05(f).
Since the additional elements in claims 12-18 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
As set forth above it has been concluded that claims 12-18 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, 
Applicant’s disclosure does not provide evidence that the additional elements recited in claims 12-18 (i.e., the claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself. This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.  Id. at 2359-60.  BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).
Apart from the limitations that recite an abstract idea, the additional elements in claims 12-18 are the “memory” in claim 12 at line 2 and the claim 12 “processor” at line 4 with 
Accordingly, claims 12-18 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 
Please note that each of dependent claims 13-18 merely further elaborates on the judicial exception, so that each of claims 13-18 is non-statutory under 35 USC 101 for substantially the same reasons as independent claim 12 in that each of dependent claims 13-18 depends ultimately from non-statutory, independent claim 12.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 12, and 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ni et al (‘862).
First of all, it is noted that Ni et al (‘862) has a different inventive entity than the instant application.

“1. A method comprising:  5receiving (1401) range profile data (302) associated with observed views of a scene (102); comparing (1402) the range profile data to a template range profile data (304) of the scene; and estimating (1403) registration parameters (1013) associated with 10the range profile data relative to the template range profile data to determine a deviation from the template range profile data.”
Looking, first, to independent claim 1, Ni et al (‘862) relates to a “method” (line 1), noting, for example, paragraph [0003], lines 1-6.
The first claim 1 method step of “receiving (1401) range profile data (302) associated with observed views of a scene (102)” (lines 2-3) is met by the range profile data by the received in practicing the Ni et al (‘862) method, for example, please see page 6, left column, claim 1, lines 1-5; Figure 3, elements 302 and 304; Figure 4, elements 403 and 405; paragraph [0004], lines 1-4; and, paragraph [0043], lines 1-5 (production of “range profile data” in the “processor 210” for “receiving” in the practice of the method).
The second claim 1 method step of “comparing (1402) the range profile data to a template range profile data (304) of the scene” (lines 4-5) is met by Ni et al (‘862) at page 6, left column, claim 1, lines 6-7, and page 5, paragraph [0052], lines 5-9.
The third claim 1 method step of “estimating (1403) registration parameters (1013) associated with 10the range profile data relative to the template range profile data to determine a deviation from the template range profile data” (lines 6-8) is met by paragraph [0052] on page 5 of Ni et al (‘862), especially noting the phrase, “estimating geometric transformations.”  The “geographic transformations” represent the “deviation 
In that each and every limitation in independent claim 1 is plainly disclosed in Ni et al (‘862), claim 1 is anticipated by Ni et al (‘862).
The further limitations of dependent claim 7 are met by Ni et al (‘862), noting, for example, paragraph [0029] on page 3.
The further limitations of dependent claim 8 are met by Ni et al (‘862), noting, for example, page 2, left column, lines 1-13 (noting undersampling); paragraph [0047] on page 5 (noting especially “limited subset”); paragraph [0051] on page 5 (noting especially “subset of observation angles); and, page 6, left column, claim 4 (noting especially “subset of the observation angles”).
The further limitations of dependent claim 9 are met by Ni et al (‘862), noting, for example, paragraph [0043], lines 1-8 on page 4 in the right column.
As for the further limitations of dependent claim 11, the “memory …” is met by the memory as disclosed in Ni et al (‘862) (e.g., paragraph [0021], lines 6-11; paragraph [0023], lines 1-3; paragraph [0005], lines 4-5; paragraph [0044], lines 8-10); the “synthetic aperture radar sensor” is met by the “synthetic aperture radar (SAR) sensor 220” in paragraph [0020] at lines 2-3; and, the “processor …” is met by “processor 210 …” in paragraph [0021] at lines 1-11.
The remarks with respect to independent claim 12 are substantially those made above with respect to independent claim 1, in that claim 12 is the apparatus claim corresponding to the method of claim 1.  The claim 12 “memory …” is met by the memory as disclosed in Ni et al (‘862) (e.g., paragraph [0021], lines 6-11; paragraph 
The remarks with respect to dependent claim 17 are substantially those made above with respect to dependent claim 7, in that claim 17 is the apparatus claim corresponding to the method of claim 7.
The remarks with respect to dependent claim 18 are substantially those made above with respect to dependent claim 8, in that claim 18 is the apparatus claim corresponding to the method of claim 8.
As for the further limitations of dependent claim 20, the claimed “aerial vehicle” is met by the “aerial vehicle 101” in Ni et al (‘862), for example, please see paragraph [0018] at lines 1-3.  The claim 20 “antenna” is met by the “antenna 230” in Ni et al (‘862), for example, please see paragraph [0020] at lines 1-3 and 11-15 (noting, “radar energy pulses”).  The claim 20 “synthetic aperture radar sensor” is met by the “synthetic aperture radar (SAR) sensor 220” in paragraph [0020] at lines 2-3.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al (‘862).

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar processing systems.
The further limitations of dependent claim 2 are substantially met by Ni et al (‘862) as applied above to independent claim 1, except that Ni et al (‘862) does not disclose that “the Wasserstein distance identifies a global minimum of one or more registration parameters” (lines 4-5).  In that the method in Ni et al (‘862) is to determine the rotations and translations that are necessary to align “range profile data” with a template of range profile data, and in that Ni et al (‘862) uses the Wasserstein distance in processing (page 2, left column, lines 5-8; and paragraph [0050] on page 5), it would have been obvious to one of ordinary skill-in-the-art to use the Wasserstein distance to minimize the translations and rotations necessary for the alignment for the advantage of efficiency.
As for the further limitations of dependent claim 3, in that Ni et al (‘862) discloses the use of the Wasserstein distance generally in the calculations, it would have been 
With respect to the further limitations of dependent claim 4, it would have been obvious to one of ordinary skill-in-the-art that gradient descent could be used to find the local minimum of the function in order to optimize the results of the Ni et al (‘862) calculations.
Now, looking to the further limitations of dependent claim 10, in that Ni et al (‘862) is used in navigation for a moving platform (e.g., paragraph [0013] on page 1), it would have been obvious to one of ordinary skill-in-the-art that the navigation information in the Ni et al (‘862) calculations would have to be periodically updated.  That is to say, the moving of the platform would introduce changes in the deviation between the “range profile data” and the template.
The remarks with respect to the further limitations of dependent claim 13 are substantially those made above with respect to dependent claim 2, in that claim 13 is the apparatus claim corresponding to the method of claim 2.
The remarks with respect to the further limitations of dependent claim 19 are substantially those made above with respect to dependent claims 9 and 10 in that claim 19 is the apparatus claim corresponding to the method of claims 9 and 10.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Wang et al article, cited herewith, is of general interest for showing the use of a Wasserstein encoder in automatic target recognition for synthetic aperture radar (SAR).
Koudelka et al (‘014) is cited for use as evidence above in the rejection under 35 USC 101.
Goebel et al (‘775) is of general interest for the disclosure of image comparison in SAR, for example, please see column 5, lines 31-40.
Goebel et al (‘875) is of general interest for the disclosed processing of stored imaging data in an SAR system, noting, for example, paragraph [0022].
Ye et al (‘608) is of general interest for the disclosed use of the Wasserstein distance, for example, please see paragraph [0018] on page 2.
Chefd’hotel et al (‘379) is of general interest for the disclosure of the use of the Earth Mover’s Distance, which is another name for the Wasserstein distance, in connection with image registration.
Sutherland et al (‘348) is of general interest for the disclosure of the use of the Earth Mover’s Distance, which is another name for the Wasserstein distance, in connection with comparing images.
Bronstein et al (‘781) is of general interest for showing the comparison of images using distances in a representation space, noting, for example, Figure 5, element 50.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648